985 So. 2d 65 (2008)
Tracy BROCK, a/k/a Tracy Rayna Brock, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2182.
District Court of Appeal of Florida, Second District.
June 20, 2008.
James Marion Moorman, Public Defender, and Bruce G. Howie, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Tracy Rayna Brock challenges her judgments and sentences for possession of methamphetamine and possession of drug paraphernalia. We affirm without prejudice to Ms. Brock's right to seek postconviction relief under Florida Rule of Criminal Procedure 3.850.
Affirmed.
KELLY, WALLACE, and LaROSE, JJ., concur.